                                IN THE UNITED STATES DISTRICT COURT
                              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOEL SNIDER,                                                          :      No. 4:15-CV-00951
                                                                      :
                                            Plaintiff,                :      (Judge Brann)
                                                                      :
                             v.                                       :      (Chief Magistrate Judge Schwab)
                                                                      :
                                                                      :
PENNSYLVANIA DEPARTMENT                                               :
OF CORRECTIONS, et al.,                                               :
                                                                      :
                                            Defendants.               :

                                                                   ORDER

                                                               OCTOBER 12, 2018

              Before the Court is a Report and Recommendation filed by Chief Magistrate

Judge Susan E. Schwab recommending that pro se Plaintiff Joel Snider’s amended

complaint be dismissed for failure to state a claim upon which relief may be granted.

Chief Magistrate Judge Schwab also recommends that Mr. Snider be granted leave to

amend his complaint to comply with federal pleading standards. After reviewing

portions of the record to which Mr. Snider objects de novo1 and reviewing the rest of

the record for clear error,2 the Court is satisfied that Chief Magistrate Judge Schwab’s

well-reasoned Report is wholly correct in its analysis and suggested disposition, and
                                                            
1
       28 U.S.C. § 636(b)(1); Brown v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011).
2
       For portions of the Report and Recommendation to which no objection is made, the court
       should, as a matter of good practice, “satisfy itself that there is no clear error on the face of
       the record in order to accept the recommendation.” See F.R.Civ.P. 72(b), advisory committee
       notes; see also Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa.
       2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)) (explaining that
       judges should give some review to every report and recommendation).

                                                                     -1-
thus it will be adopted in its entirety.3 In particular, even after construing Mr. Snider’s

amended complaint liberally,4 this Court agrees that Mr. Snider’s verbose and

rambling narrative (taking up 47-pages and 552-numbered paragraphs) fails to satisfy

the requirement of Rule 8(a)(2) that a complaint set forth “a short and plain statement

of the claim showing that the pleader is entitled to relief,” and the requirement

of Rule 8(d)(1) that “[e]ach allegation must be simple, concise, and direct.”5

              This Court has previously warned Mr. Snider of the consequences of filing a

deficient amended complaint.6 But because Defendants do not object to providing

Mr. Snider with leave to amend or otherwise argue that such amendment would be

inequitable or futile, this Court will afford Mr. Snider one final opportunity to comply

with federal pleading standards.7 For Mr. Snider’s benefit, the Court reiterates the

guidance provided by Chief Magistrate Judge Schwab:

                                                            
3
       See Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa. 2000) (citing United States v. Raddatz,
       447 U.S. 667, 676 (1980)) (explaining scope of review lies within the district court’s
       discretion and the court may rely on the recommendations of the magistrate judge to the
       extent it deems proper).
4
       See Erickson v. Pardus, 551 U.S. 89, 94 (2008) (describing liberal construction of pro se
       pleadings).
5
       F.R.Civ.P. 8(a)(2) & (d)(1); McNeil v. United States, 508 U.S. 106, 113 (1993) (procedural
       rules in civil litigation should not be interpreted so as to excuse mistakes by those proceeding
       without counsel). Accord Tillio v. Kent, 477 Fed.Appx. 881, 882 (3d Cir. 2012) (affirming
       dismissal of “rambling and unclear” complaint); Dougherty v. Advanced Wings, LLC, No.
       1:13–cv–447, 2013 WL 4041589, at 7-8 (M.D.Pa. Aug. 7, 2013) (dismissing complaint for
       violating Rule 8); Bolling v. Hyman, Civil Action No. 08–3183, 2008 WL 3843515 (D.N.J.
       Aug. 14, 2008) (dismissing complaint for violating Rule 8).
6
       See ECF No. 169 at 13-14.
7
       See Fletcher-Harlee Corp. v. Pote Concrete Contractors, Inc., 482 F.3d 247, 251 (3d Cir.
       2007) (explaining pro se prisoners litigating civil rights cases should be granted leave to
       amend unless doing so would be inequitable or futile).

                                                               -2-
              Any second amended complaint shall be complete in all respects. It shall
              be a new pleading that stands by itself as an adequate complaint without
              reference to the amended complaint already filed. In addition, it shall not
              incorporate by reference any previous complaint. Finally, it shall be
              titled as a Second Amended Complaint, and it shall contain the docket
              number of this case.8

              This Court also emphasizes to Mr. Snider that his second amended complaint

must be “simple, concise, and direct” as required by the Federal Rules of Civil

Procedure.9 For example, it should specify which actions are alleged as to which

Defendants.10 If Mr. Snider fails, within the applicable time period, to file a second

amended complaint adhering to the standards set forth above, his action will be

dismissed.

              Finally, Mr. Snider has filed a motion to appoint counsel.11 Chief Magistrate

Judge Schwab has already agreed to provide Mr. Snider with counsel on the condition

that pro bono counsel can be found.12 As Chief Magistrate Judge Schwab stated, “if

the Court is unable to appoint counsel in this matter, the conditional order for

appointment of counsel will be revoked, and the plaintiff will be required to proceed




                                                            
8
       See ECF No. 198 at 18-19.
9
       See F.R.Civ.P. 8(e)(1).
10
       See, e.g., Binsack v. Lackawanna County Prison, 438 Fed.Appx. 158, 161 (3d Cir. 2011)
       (explaining defendants should not be left to “guess” which actions allegedly constitute a
       particular claim).
11
       See ECF No. 214.
12
       See ECF No. 38 at 4.

                                                               -3-
without counsel.”13 This Court therefore remands disposition of this motion to Chief

Magistrate Judge Schwab to proceed accordingly.

AND NOW, therefore, IT IS HEREBY ORDERED that:

              1.             Chief Magistrate Judge Susan E. Schwab’s Report and Recommendation

                             (ECF No. 198) is ADOPTED in its entirety;

              2.             Plaintiff’s Amended Complaint (ECF No. 181) is DISMISSED for

                             failure to state a claim pursuant to 28 U.S.C. § 1915A;

              3.             Plaintiff is GRANTED LEAVE to file a Second Amended Complaint

                             that complies with Federal Rules of Civil Procedure within twenty-eight

                             (28) days of this Order, and failure to comply with this directive may

                             result in dismissal of this action;

              4.             This case is REMANDED to Chief Magistrate Judge Schwab for further

                             proceedings, including the disposition of Plaintiff’s latest motion to

                             appoint counsel (ECF No. 214) and to conduct a judicial screening of

                             any Second Amended Complaint Mr. Snider may choose to file.

                                                                     BY THE COURT:


                                                                     s/ Matthew W. Brann
                                                                     Matthew W. Brann
                                                                     United States District Judge



                                                            
13
   Id. at 4 n.3. See also Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 243 (3d Cir. 2013)
(concluding “pro se litigants do not have a right to general legal advice from judges”).

                                                               -4-
